Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is not clear if Applicant is actively claiming a step of laminating a film (and if so, whether the film is laminated to the molded gasket, or to the material that will be molded into a gasket), or somehow claiming that a laminated film somehow just exists on the gasket. Additionally, it is unclear if the circumferential surface portion is part of the film or not.
Regarding Claims 2-3, in part because of the unclarity of the film laminating of step 1, it is not clear which surface of the film qualifies as “an inner surface of the film in the mold” and when this step occurs (if the film is already laminated onto the gasket, how is the rubber being stacked?) – the claim reads as though “stacking an unvulcanized rubber” is an additional step that is performed in Claim 1, but as far as the Examiner can tell, this unvulcanized rubber is what molded as the main body of the gasket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2013/0053786 A1, hereinafter Maeda) in view of Hayashi (WO 2016/158052 A1, hereinafter Hayashi).
Regarding Claims 1-8, as best as the claims can be understood, Maeda teaches in Figure 1 and [0039]-[0053] the basic method of producing a gasket with projections 113 from its circumferential surface portion, the gasket to be used for a medical syringe, the method comprising preparing gasket molding mold by dosing the mold with unvulcanized rubber, applying film lamination to the circumferential surface portion of the gasket, and vulcanization-molding the rubber to form the gasket.
However, Maeda is silent on forming projections as a separate post-molding step as claimed.
In analogous art pertaining to gaskets, Hayashi teaches in the Abstract that additive manufacturing inkjet printing is a known method of forming gaskets, thus establishing out-of-mold processes by which fluid material (obviously including well-known additive manufacturing material such as fluroresins and metal pastes) can be dosed and heated to form any desired gasket structure.
Therefore, it would have been obvious to use out-of-mold additive manufacturing inkjet printing as an alternative way to mold projections in Maeda.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanyu et al. (US 2017/0260359 A1) teaches in [0037] that fluororesins are known in 3D printing.
Gardiner et al. (US 2017/0106594 A1) teaches in [0032] that metal pastes are known in 3D printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743